Title: From James Madison to Samuel Latham Mitchill, 22 July 1806
From: Madison, James
To: Mitchill, Samuel Latham



Dear Sir
Washington July 22, 1806

I offer you my particular thanks for your two favors of the 17th.  As it appears by the Decision of the Court that our testimony could not have been taken under the Subpœnas if we had obeyed them, and as it ought to be presumed, to have been so understood both by the Counsel for the dfts & by ourselves, these considerations will doubtless enter the view of the case taken by the candid & intelligent.  It remains to be seen whether our depositions will now be called for, for the use of the Court.  If they should, they will be freely given.  If they should not, further light may be thrown by that circumstance on the policy which has prevailed.
I hand you herewith a few documents from which you you may perhaps extract a few items for your benevolent lucubrations on the subject of malignant fevers &c.  With the highest esteem I remain Dr. Sir yr. friend & Servt.

James Madison


Will you be so obliging as to return the documents after making the use of them you wish.  But you need not be in the least hurry to do it.

